NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
ALVIN M. BLANTON,
Petitioner,
V.
MERIT SYSTEMS PROTECTION BOARD,
Respondent.
2011-3o63 _
Petition for review of the Merit Systems Protection
Board in case no. AT3443090962-I-1.
ON MOTION
ORDER
A1vin M. B1anton moves to stay the briefing schedule
pending the Merit Systems Protection Board’s disposition
of his motion for reconsideration.
The court notes that on January 21, 2011 the Board
informed Blant0n that its regulations do not provide for a
request for reconsideration and that his case was over
before the Board.

BLANTON V. MSPB 2
The court further notes that both the docketing fee
and Fed. Cir. R. 15(c) Form are overdue.
According1y,
IT ls ORDERED THAT:
(1) The motion is denied as moot.
(2) If the 15(c) Form and either the docketing fee or a
motion for leave to proceed in informa pauperis are not
received within 21 days from the day of filing of this
order, the appeal shall be dismissed ’
(3) Blanton’s brief is due within 30 days from the
date of filing of this order,
FoR THE CoURT
JUN 92 wl 1 /3/Jan H0rb.-fig
Date J an Horbaly
Clerk
cc: Alvin M. Blanton (15(c) Form and IFP Form enclosed)
David S. Brooks, Esq.
s20
§
@
i'o
”'E
§
53-11
101
rag
§§=
EAL5 FOR
RCU1T
JUN 02 2011
.|ANHDRBALY
CLERK